Opinión disidente emitida por el
Juez Asociado Señor Rebo-llo López,
a la cual se une el Juez Asociado Señor Her-nández Denton.
Nos vemos imposibilitados de refrendar con nuestro voto la sentencia que hoy emite el Tribunal en el presente caso. Mediante la misma, una mayoría de sus integrantes ratifica y califica, como jurídicamente correcta, una actuación del tribunal de instancia que constituye una crasa violación al de-bido proceso de ley.
*574Con motivo de un registro y allanamiento que fuera reali-zado por agentes de la Policía de Puerto Rico el día 27 de mayo de 1988 en una residencia localizada en el barrio Man-zanillo de Juana Díaz, Puerto Rico, se determinó causa probable para arresto contra los ciudadanos Luis P. Cruz Bayona y Bethzaida Droz Ausua por infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. sec. 2401, ello en relación con la droga narcótica conocida como marihuana. La vista preliminar, que contempla la Regla 28 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, fue señalada para el día 12 de julio de 1988.
Durante dicha vista —conforme el resumen de los hechos que se hace en la sentencia mayoritaria emitida— sucedió lo siguiente:
Durante la vista preliminar de 12 de julio, la representante del Ministerio Fiscal presentó el análisis químico —positivo— y el testimonio del policía Ortiz Delgado. Luego de la defensa haber comenzado a contrainterrogarlo, el magistrado lo inte-rrumpió e informó a la fiscal Cruz Vázquez que si le presen-taban la orden de allanamiento encontraría causa probable. La defensa —Lie. Rafael Santiago Erans— se opuso tenaz-mente. Infructuosamente adujo que todavía no había termi-nado de contrainterrogar al testigo ni había tenido ante su consideración la orden de allanamiento ni declaración jurada alguna con relación a la misma. Tan pronto el Ministerio Fiscal la presentó, el magistrado determinó causa probable a base de que la prueba desfilada hasta ese momento era sufi-ciente. (Énfasis suplido.) Sentencia, pág. 2.
Determinada, de esa forma, causa probable contra Cruz Bayona y Droz Ausua, el Ministerio Público procedió a radi-car ante el Tribunal Superior de Puerto Rico, Sala de Ponce, el correspondiente pliego acusatorio contra los mencionados ciudadanos. En el acto de lectura de acusación, los referidos imputados de delito radicaron una moción, al amparo de las disposiciones del inciso (p) de la Regla 64 de Procedimiento *575Criminal, 34 L.P.R.A. Ap. II, solicitando la desestimación de la acusación radicada por razón de que no se había determi-nado causa probable contra ellos “con arreglo a la ley y a derecho”. Escrito para mostrar causa, pág. 4.
Señalada la discusión y vista de la referida moción para el día 3 de octubre de 1988,'sucedió —conforme la propia sen-tencia mayoritaria emitida— lo siguiente:
... el Juez Luis F. Pieraldi Cappa llamó el caso. Presentes todos, menos el abogado defensor Santiago Erans —previo examen del expediente-— declaró sin lugar la desestimación. Subsiguientemente, compareció el licenciado Santiago Erans quien pidió la reconsideración e insistió en su plantea-miento. El tribunal se reiteró. (Énfasis suplido.) Sentencia, pág. 570.
Inconformes, acudieron ante este Tribunal los peticiona-rios Cruz Bayona y Droz Ausua. En el recurso de certiorari que radicaran a esos efectos, le imputaron al tribunal de ins-tancia haber errado al:
. .. declarar sin lugar la moción de desestimación bajo la Re-gla 64(p) de Procedimiento Criminal sin siquiera escuchar los argumentos de las partes, —cuando de las propias alegaciones surgía claramente que a los peticionarios no se le celebró una vista preliminar de acuerdo a derecho ni se le permitió con-frontarse con sus acusadores, así como tampoco con la decla-ración jurada y orden de allanamiento como lo disponte] la ley. Petición de certiorari, pág. 5.
Mediante resolución de fecha 1ro de diciembre de 1988, le concedimos término al Procurador General de Puerto Rico para que mostrara causa:
.. . por la cual no deba expedirse el auto solicitado, revocarse la resolución del Tribunal Superior, Sala de Ponce[,] de 3 de octubre de 1988 y en su lugar decretarse la desestimación de la acusación bajo las disposiciones de la Regla 64(p) de las de Procedimiento Criminal vigentes.
Dicho funcionario ha comparecido en cumplimiento de la referida resolución. Contrario a la mayoría de los inte-*576grantes del Tribunal, somos del criterio que la resolución re-currida debe ser revocada.
II
Coincidimos plenamente con la mayoría del Tribunal en que: la determinación de “causa probable” goza, como toda determinación judicial, de la presunción legal de corrección, Rabell Martínez v. Tribunal Superior, 101 D.P.R. 796, 799 (1973); en relación con una moción para desestimar fundada en el inciso (p) de la citada Regla 64 de Procedimiento Criminal, un tribunal tiene la facultad, en el uso de su discreción, para señalar una vista y recibir prueba en relación con las alegaciones de la misma, o puede rechazarla de plano si, de su faz y de las constancias que obran en el expediente del caso, dicha moción resulta inmeritoria, Pueblo v. Tribunal Superior, 104 D.P.R. 454, 459-460 (1975); en una vista preli-minar no se requiere que el fiscal presente toda su prueba, bastando que presente aquella prueba necesaria para con-vencer al magistrado que preside la vista de que se ha come-tido un delito y que hay “causa probable” para creer que el imputado lo cometió, Pueblo v. Figueroa Castro, 102 D.P.R. 279, 284 (1974).
El error cometido por la mayoría del Tribunal radica en la utilización de esos principios como la “razón de decidir”. Dichos principios, si bien son jurídicamente correctos, no son pertinentes para la solución de la cuestión de derecho envuelta en el caso ante nuestra consideración. El Tribunal, al así actuar, desafortunadamente ignora otros principios de derecho, igualmente válidos y vigentes en nuestra jurisdic-ción, que son los realmente determinantes y aplicables al caso.
hH hH hH
Debemos mantener presente que la celebración de la vista preliminar, establecida y regulada por las disposiciones *577de la Regla 23 de Procedimiento Criminal, ante, no consti-tuye una “mera formalidad”. La misma es una etapa judicial procesal de contornos claramente definidos en el derecho procesal penal nuestro. Su propósito es dual: evitar que un ciudadano sea sometido a un proceso criminal formal a base de una imputación falsa, fraudulenta y sin base legal alguna, y por otro lado, evitar que casos frívolos e inmeritorios re-carguen el calendario de nuestros tribunales de instancia con la consiguiente erogación innecesaria de fondos públicos.
En su objetivo y función, dicha vista es una judicial cuyo ámbito no puede ser limitado arbitrariamente, así como tam-poco puede ser la misma obviada, desmembrada o desnatu-ralizada por este Tribunal en abierta violación de las disposi-ciones de la citada Regla 23 de Procedimiento Criminal. Cf. García v. Adm. del Derecho al Trabajo, 108 D.P.R. 53, 56-57 (1978); Hernández García v. J.R.T., 94 D.P.R. 22, 29 (1967). Ello es así por cuanto si bien es cierto que la génesis u origen de la vista preliminar es estatutaria y no constitucional, una vez la misma fue incorporada a nuestro ordenamiento jurí-dico, dicha vista advino “parte integrante” del debido proce-dimiento de ley y, por ende, coartar caprichosamente la misma resulta en una violación de ese “debido proceso de ley”. Cf. Pueblo v. Prieto Maysonet, 103 D.P.R. 102, 107-108 (1974); Reyes v. Delgado, 81 D.P.R. 937, 941 (1960).
A esos efectos, y en lo pertinente al caso ante nuestra consideración, conviene que recordemos que el inciso (c) de la citada Regla 23 de Procedimiento Criminal dispone:
(c) Procedimiento durante la vista. Si la persona compare-ciere a la vista preliminar y no renunciare a ella, el magis-trado deberá oír la prueba. La vista será privada a menos que al comenzar la misma la persona solicitare que fuere pública. La persona podrá contrainterrogar a los testigos en su contra y ofrecer prueba en su favor. El fiscal podrá estar pre-sente en la vista y podrá también interrogar y contrainterro-gar a todos los testigos y ofrecer otra prueba. Al ser reque-*578rido para ello el fiscal pondrá a disposición de la persona las declaraciones juradas que tuviere en su poder de los testigos que haya puesto a declarar en la vista. Si ajuicio del magis-trado la prueba demostrare que existe causa probable para creer que se ha cometido un delito y que la persona lo come-tió, el magistrado detendrá inmediatamente a la persona para que responda por la comisión de un delito ante la sec-ción y sala correspondiente del Tribunal de Primera Instan-cia; de lo contrario exonerará a la persona y ordenará que sea puesta en libertad. El magistrado podrá mantener en li-bertad a la persona bajo la misma fianza, condiciones o ambas que le hubiere impuesto un magistrado al ser arrestada, alte-rar las mismas o imponer una fianza o condición de acuerdo con la Regla 218(c) si ésta no se le hubiese impuesto, y si a juicio del magistrado ello fuere necesario. No obstante lo anterior el magistrado no podrá alterar la fianza fijada o condi-ción impuesta por un magistrado de categoría superior, a menos que en la vista preliminar se determine causa probable por un delito inferior al que originalmente se le imputó a la persona. Después de que terminare el procedimiento ante él, el magistrado remitirá inmediatamente a la secretaría de la sección y sala correspondiente del Tribunal de Primera Ins-tancia todo el expediente relacionado con dicho procedi-miento, incluyendo cualquier fianza prestada. En el expe-diente se hará constar la fecha y el sitio de la vista preliminar, las personas que a ella comparecieron y la determinación del magistrado. (Énfasis suplido.) 34 L.P.R.A. Ap. II.
Como podemos notar, el lenguaje de la transcrita disposi-ción legal es claro en lo referente al derecho que la misma le concede al imputado de delito de contrainterrogar a los tes-tigos de cargo y de ofrecer prueba en su favor. Ese derecho, naturalmente, no es irrestricto ni puede ser ejercitado ilimi-tadamente, teniendo el magistrado que preside la vista preli-minar discreción y facultad para regularlo. La concesión ex-presa del referido derecho por parte de la citada Regla 23(c), sin embargo, obliga al magistrado —antes de realizar la de-terminación de detener al imputado para que responda en juicio público por la comisión de determinado delito, o, por el *579contrario, de exonerarlo y ordenar que sea puesto en liber-tad— a recibir y considerar toda la evidencia que tanto el Estado como el imputado de delito hayan razonablemente tenido a bien presentar, garantizándole a ambas partes el derecho a contrainterrogar a los testigos de la parte contra-ria.
Una determinación de causa probable realizada en una vista preliminar en la cual se restringe arbitraria e irrazona-blemente el derecho que tiene el imputado de delito a con-trainterrogar los testigos en su contra y en que se priva a éste del derecho a presentar prueba en su favor es una no realizada “con arreglo a la ley y a derecho” por razón de haberse infringido el debido procedimiento de ley, siendo in-material cuán fuerte y confiable pueda haber sido la prueba presentada por el Estado durante dicha vista.
Eso precisamente fue lo que ocurrió en el presente caso. Revocaríamos, en consecuencia, la resolución recurrida me-diante la cual el foro de instancia declaró sin lugar la moción radicada al amparo de la Regla 64(p) de Procedimiento Criminal, ante, y devolveríamos el caso para la celebración de una nueva vista preliminar.